       Case 5:19-cv-03451-EJD Document 1 Filed 06/18/19 Page 1 of 8




 1     CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
 2     Chris Carson, Esq., SBN 280048
       Dennis Price, Esq., SBN 279082
 3     Mail: PO Box 262490
       San Diego, CA 92196-2490
 4     Delivery: 9845 Erma Road, Suite 300
       San Diego, CA 92131
 5     (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
 6
       Attorneys for Plaintiff
 7
 8
 9
                           UNITED STATES DISTRICT COURT
10                        NORTHERN DISTRICT OF CALIFORNIA
11
12     Scott Johnson,                          Case No.

13               Plaintiff,
                                               Complaint For Damages And
14       v.                                    Injunctive Relief For Violations
                                               Of: American’s With Disabilities
15     Ibrahim N. Abdulkariem, in              Act; Unruh Civil Rights Act
       individual and representative
16     capacity as trustee of the
       Abdulkariem Family Trust 2005;
17     Mahfouza Mahmoud
       Abdulkariem, in individual and
18     representative capacity as trustee of
       the Abdulkariem Family Trust 2005;
19     Guru Brothers, Inc., a California
       Corporation; and Does 1-10,
20
                 Defendants.
21
22
           Plaintiff Scott Johnson complains of Ibrahim N. Abdulkariem, in
23
     individual and representative capacity as trustee of the Abdulkariem Family
24
     Trust 2005; Mahfouza Mahmoud Abdulkariem, in individual and
25
     representative capacity as trustee of the Abdulkariem Family Trust 2005;
26
     Guru Brothers, Inc., a California Corporation; and Does 1-10 (“Defendants”),
27
     and alleges as follows:
28


                                          1

     Complaint
       Case 5:19-cv-03451-EJD Document 1 Filed 06/18/19 Page 2 of 8




 1     PARTIES:
 2     1. Plaintiff is a California resident with physical disabilities. Plaintiff is a
 3   level C-5 quadriplegic. He cannot walk and also has significant manual
 4   dexterity impairments. He uses a wheelchair for mobility and has a specially
 5   equipped van.
 6     2. Defendants Ibrahim N. Abdulkariem and Mahfouza Mahmoud
 7   Abdulkariem, in individual and representative capacity as trustee of the
 8   Abdulkariem Family Trust 2005, owned the real property located at or about
 9   1148 S. Capitol Avenue, San Jose, California, in January 2019.
10     3. Defendants Ibrahim N. Abdulkariem and Mahfouza Mahmoud
11   Abdulkariem, in individual and representative capacity as trustee of the
12   Abdulkariem Family Trust 2005, owned the real property located at or about
13   1148 S. Capitol Avenue, San Jose, California, in February 2019.
14     4. Defendants Ibrahim N. Abdulkariem and Mahfouza Mahmoud
15   Abdulkariem, in individual and representative capacity as trustee of the
16   Abdulkariem Family Trust 2005, owned the real property located at or about
17   1148 S. Capitol Avenue, San Jose, California, in March 2019.
18     5. Defendants Ibrahim N. Abdulkariem and Mahfouza Mahmoud
19   Abdulkariem, in individual and representative capacity as trustee of the
20   Abdulkariem Family Trust 2005, own the real property located at or about
21   1148 S. Capitol Avenue, San Jose, California, currently.
22     6. Defendant Guru Brothers, Inc. owned S & S Market located at or about
23   1148 S. Capitol Avenue, San Jose, California, in January 2019.
24     7. Defendant Guru Brothers, Inc. owned S & S Market located at or about
25   1148 S. Capitol Avenue, San Jose, California, in February 2019.
26     8. Defendant Guru Brothers, Inc. owned S & S Market located at or about
27   1148 S. Capitol Avenue, San Jose, California, in March 2019.
28     9. Defendant Guru Brothers, Inc. owns S & S Market (“Store”) located at


                                            2

     Complaint
       Case 5:19-cv-03451-EJD Document 1 Filed 06/18/19 Page 3 of 8




 1   or about 1148 S. Capitol Avenue, San Jose, California, currently.
 2     10. Plaintiff does not know the true names of Defendants, their business
 3   capacities, their ownership connection to the property and business, or their
 4   relative responsibilities in causing the access violations herein complained of,
 5   and alleges a joint venture and common enterprise by all such Defendants.
 6   Plaintiff is informed and believes that each of the Defendants herein,
 7   including Does 1 through 10, inclusive, is responsible in some capacity for the
 8   events herein alleged, or is a necessary party for obtaining appropriate relief.
 9   Plaintiff will seek leave to amend when the true names, capacities,
10   connections, and responsibilities of the Defendants and Does 1 through 10,
11   inclusive, are ascertained.
12
13     JURISDICTION & VENUE:
14     11. The Court has subject matter jurisdiction over the action pursuant to 28
15   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
16   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
17     12. Pursuant to supplemental jurisdiction, an attendant and related cause
18   of action, arising from the same nucleus of operative facts and arising out of
19   the same transactions, is also brought under California’s Unruh Civil Rights
20   Act, which act expressly incorporates the Americans with Disabilities Act.
21     13. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
22   founded on the fact that the real property which is the subject of this action is
23   located in this district and that Plaintiff's cause of action arose in this district.
24
25     FACTUAL ALLEGATIONS:
26     14. Plaintiff went to the Store in January 2019 (twice), February 2019 and
27   March 2019 with the intention to avail himself of its supplies, motivated in
28   part to determine if the defendants comply with the disability access laws.


                                               3

     Complaint
       Case 5:19-cv-03451-EJD Document 1 Filed 06/18/19 Page 4 of 8




 1     15. The Store is a facility open to the public, a place of public
 2   accommodation, and a business establishment.
 3     16. Parking spaces are one of the facilities, privileges, and advantages
 4   offered by Defendants to patrons of the Store.
 5     17. Unfortunately, on the dates of the plaintiff’s visits, the defendants failed
 6   to provide accessible parking.
 7     18. Currently, the defendants fail to provide accessible parking.
 8     19. Paths of travel are one of the facilities, privileges, and advantages
 9   offered by Defendants to patrons of the Store.
10     20. Unfortunately, on the dates of the plaintiff’s visits, the defendants failed
11   to provide accessible paths of travel.
12     21. Currently, the defendants fail to provide accessible paths of travel.
13     22. Entrance into the Store is another one of the facilities, privileges, and
14   advantages offered by Defendants to patrons of the Store.
15     23. Unfortunately, on the dates of the plaintiff’s visits, the defendants failed
16   to provide accessible door hardware.
17     24. Currently, the defendants fail to provide an accessible entrance.
18     25. Plaintiff personally encountered these barriers.
19     26. By failing to provide accessible facilities, the defendants denied the
20   plaintiff full and equal access.
21     27. The failure to provide accessible facilities created difficulty and
22   discomfort for the Plaintiff.
23     28. The defendants have failed to maintain in working and useable
24   conditions those features required to provide ready access to persons with
25   disabilities.
26     29. The barriers identified above are easily removed without much
27   difficulty or expense. They are the types of barriers identified by the
28   Department of Justice as presumably readily achievable to remove and, in fact,


                                              4

     Complaint
       Case 5:19-cv-03451-EJD Document 1 Filed 06/18/19 Page 5 of 8




 1   these barriers are readily achievable to remove. Moreover, there are numerous
 2   alternative accommodations that could be made to provide a greater level of
 3   access if complete removal were not achievable.
 4     30. Plaintiff will return to the Store to avail himself of its supplies and to
 5   determine compliance with the disability access laws once it is represented to
 6   him that the Store and its facilities are accessible. Plaintiff is currently deterred
 7   from doing so because of his knowledge of the existing barriers and his
 8   uncertainty about the existence of yet other barriers on the site. If the barriers
 9   are not removed, the plaintiff will face unlawful and discriminatory barriers
10   again.
11     31. Given the obvious and blatant nature of the barriers and violations
12   alleged herein, the plaintiff alleges, on information and belief, that there are
13   other violations and barriers on the site that relate to his disability. Plaintiff will
14   amend the complaint, to provide proper notice regarding the scope of this
15   lawsuit, once he conducts a site inspection. However, please be on notice that
16   the plaintiff seeks to have all barriers related to his disability remedied. See
17   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
18   encounters one barrier at a site, he can sue to have all barriers that relate to his
19   disability removed regardless of whether he personally encountered them).
20
21   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
22   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
23   Defendants.) (42 U.S.C. section 12101, et seq.)
24     32. Plaintiff re-pleads and incorporates by reference, as if fully set forth
25   again herein, the allegations contained in all prior paragraphs of this
26   complaint.
27     33. Under the ADA, it is an act of discrimination to fail to ensure that the
28   privileges, advantages, accommodations, facilities, goods and services of any


                                               5

     Complaint
       Case 5:19-cv-03451-EJD Document 1 Filed 06/18/19 Page 6 of 8




 1   place of public accommodation is offered on a full and equal basis by anyone
 2   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
 3   § 12182(a). Discrimination is defined, inter alia, as follows:
 4            a. A failure to make reasonable modifications in policies, practices,
 5                or procedures, when such modifications are necessary to afford
 6                goods,    services,    facilities,   privileges,    advantages,    or
 7                accommodations to individuals with disabilities, unless the
 8                accommodation would work a fundamental alteration of those
 9                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
10            b. A failure to remove architectural barriers where such removal is
11                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
12                defined by reference to the ADA Standards.
13            c. A failure to make alterations in such a manner that, to the
14                maximum extent feasible, the altered portions of the facility are
15                readily accessible to and usable by individuals with disabilities,
16                including individuals who use wheelchairs or to ensure that, to the
17                maximum extent feasible, the path of travel to the altered area and
18                the bathrooms, telephones, and drinking fountains serving the
19                altered area, are readily accessible to and usable by individuals
20                with disabilities. 42 U.S.C. § 12183(a)(2).
21     34. When a business provides paths of travel, it must provide accessible
22   paths of travel.
23     35. Here, the failure to provide accessible paths of travel is a violation of the
24   law.
25     36. When a business provides an entrance, it must provide an accessible
26   entrance.
27     37. Here, no such accessible entrance has been provided.
28     38. When a business provides parking for its customers, it must provide


                                             6

     Complaint
       Case 5:19-cv-03451-EJD Document 1 Filed 06/18/19 Page 7 of 8




 1   accessible parking.
 2     39. Here, the failure to provide accessible parking is a violation of the law.
 3     40. The Safe Harbor provisions of the 2010 Standards are not applicable
 4   here because the conditions challenged in this lawsuit do not comply with the
 5   1991 Standards.
 6     41. A public accommodation must maintain in operable working condition
 7   those features of its facilities and equipment that are required to be readily
 8   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 9     42. Here, the failure to ensure that the accessible facilities were available
10   and ready to be used by the plaintiff is a violation of the law.
11
12   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
13   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
14   Code § 51-53.)
15     43. Plaintiff repleads and incorporates by reference, as if fully set forth
16   again herein, the allegations contained in all prior paragraphs of this
17   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
18   that persons with disabilities are entitled to full and equal accommodations,
19   advantages, facilities, privileges, or services in all business establishment of
20   every kind whatsoever within the jurisdiction of the State of California. Cal.
21   Civ. Code §51(b).
22     44. The Unruh Act provides that a violation of the ADA is a violation of the
23   Unruh Act. Cal. Civ. Code, § 51(f).
24     45. Defendants’ acts and omissions, as herein alleged, have violated the
25   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
26   rights to full and equal use of the accommodations, advantages, facilities,
27   privileges, or services offered.
28     46. Because the violation of the Unruh Civil Rights Act resulted in difficulty,


                                              7

     Complaint
        Case 5:19-cv-03451-EJD Document 1 Filed 06/18/19 Page 8 of 8




 1   discomfort or embarrassment for the plaintiff, the defendants are also each
 2   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
 3   (c).)
 4      47. Although the plaintiff was markedly frustrated by facing discriminatory
 5   barriers, even manifesting itself with minor and fleeting physical symptoms,
 6   the plaintiff does not value this very modest physical personal injury greater
 7   than the amount of the statutory damages.
 8
 9             PRAYER:
10             Wherefore, Plaintiff prays that this Court award damages and provide
11   relief as follows:
12           1. For injunctive relief, compelling Defendants to comply with the
13   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
14   plaintiff is not invoking section 55 of the California Civil Code and is not
15   seeking injunctive relief under the Disabled Persons Act at all.
16           2. Damages under the Unruh Civil Rights Act, which provides for actual
17   damages and a statutory minimum of $4,000 for each offense.
18           3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
19   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
20
     Dated: June 15, 2019                 CENTER FOR DISABILITY ACCESS
21
22
                                          By:
23
                                          ____________________________________
24
                                                 Amanda Seabock, Esq.
25                                               Attorney for plaintiff
26
27
28


                                                8

     Complaint
